ACCEPTED
                                                                                   06-14-00109-CR
                                                                         SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                               4/1/2015 8:49:50 AM
                                                                                   DEBBIE AUTREY
                                                                                            CLERK

                             NO. 06-14-00109-CR

                                                                   FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                        IN THE COURT OF APPEALS
                                                            4/1/2015 8:49:50 AM
                        SIXTH DISTRICT OF TEXAS                 DEBBIE AUTREY
                                                                    Clerk

                              AT TEXARKANA

 ________________________________________________________________

                         MARLO DONTA PERSONS,
                              APPELLANT

                                      v.

                           THE STATE OF TEXAS,
                                APPELLEE


             APPELLANT’S MOTION FOR LEAVE TO FILE
                        A SUPPLEMENTAL BRIEF
  TO BRIEF FILED AS APPEAL FROM THE 354TH JUDICIAL DISTRICT
 COURT OF HUNT COUNTY, TEXAS, TRIAL COURT CAUSE NO. 29,371.
  SUPPLEMENTAL BRIEF IS FOR APPEAL OF MOTION TO SUPPRESS
          HEARD BY THE COURT ON FEBURARY 18, 2014


  Appellant asks the Court to permit him to supplement his brief based on this
issue of the motion to suppress that was heard by the Court as a Motion To
Suppress separately from the trial and the trial brief does not make appellate
arguments on the hearings by the Court.

                            A. INTRODUCTION
   1. Appellant is Marlo Donta Persons.

                     B. ARGUMENT & AUTHORITIES
 2. A court of appeals may permit a party to {amend/supplement} a brief
whenever justice requires under Texas Rule of Appellate Procedure 38.7.

  3. Appellant has good cause to supplement his brief of the trial.

   4. On or about March 1, 2015, Attorney Tara N. Long of 2656 South Loop
West was asked by the family of appellant to review the file and record of the
motion to suppress hearing. On or about March 23, 2015, and after
communicating with the appellant’s attorney of record, Elisha Hollis, it was
decided that a supplemental brief concerning the motion to suppress hearing be
filed on behalf of appellant concerning possible errors of the Court at the
Motion To Suppress hearing because the matters were omitted by his attorney
of record. The issue omitted was concerning profiling and finding no outside or
facts to support the profile findings during the detention of the appellant.
  5. The arresting officer was too intrusive during his detention of the driver of
the vehicle and the consent to search was not voluntarily given to the officer.
  6. The Court should allow Appellant to file a supplemental brief because
reversible error at the motion to suppress hearing and oral argument in this case
has not been scheduled, and the filing of a supplemental brief will not delay the
submission of the appeal.

  7. Justice requires that the court review the hearing that is the subject of the
supplementation of the trial brief. Proper protections of the records were made
by trial counsel and the evidence supports a order of dismissal because evidence
presented.

                              C. CONCLUSION
   8. The Motion to suppress was timely filed and heard by the trial court. If the
issues are not reviewed by the Appeals Court the time to make a timely
presentations of issues for appeal will be loss by the appellant.

                                 D. PRAYER
  11. For these reasons, Appellant asks the Court to grant this motion to
supplement the Brief of the Trial that was submitted previously.
                                           Respectfully submitted,

                                            By: /s/ Tara N. Long
                                            Tara N. Long

                                            Long Law Firm
                                            5626 S. Loop W., Suite 255
                                            Houston, Texas 77054
                                            713-349-8896 (ph.)
                                            713-349-8863 (fax)

                                            longlawfirm@gmail.com




                        CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Appellant’s Motion for Leave
to File Supplemental Brief was sent by first class U. S. Mail, postage prepaid, to
the following:

Honorable Noble Walker, Hunt County District Attorney, P. O. Box 441,
Greenville, Texas 75403-0441 on this the 1st day of April, 2015.

MARLO DONTA PERSONS, TDJC#1939454, Eastham Unit, 2665 Prison Rd.
#1, Lovelady, Texas 75851 on this the 1st day of April, 2015.

The Law Office of Elisha Hollis, P.O. Box 1535, Greenville, Texas 75403,
ElishaHollis@gmail.com on the 1st day of April, 2015.


                                                       /s/ Tara N. Long
                                                       Tara N. Long